 Case 4:19-cv-04181-KES Document 57 Filed 04/27/21 Page 1 of 2 PageID #: 295




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


ANDREW DWIGHT KNODE,                                 4:19-CV-04181-KES

                          Plaintiff,

             vs.                             ORDER NOTIFYING PLAINTIFF THAT
                                               HE MUST PAY THE APPELLATE
OFFICER JOSEPH ERICKSON, in his                       FILING FEE
individual and official capacity,

                          Defendant.


      Plaintiff, Andrew Dwight Knode, filed a prisoner pro se civil rights lawsuit

under 42 U.S.C. § 1983. Docket 1. Knode notified the court that he was

released from the Yankton County jail. Docket 52. Knode filed a notice of

interlocutory appeal. Docket 53. At this time, Knode has not moved for leave to

proceed in forma pauperis on appeal.

      Because Knode is no longer in custody, he is not considered a prisoner

under the Prison Litigation Reform Act (PLRA). See Nerness v. Johnson, 401

F.3d 874, 876 (8th Cir. 2005). “[I]n forma pauperis status does not require a

litigant to demonstrate absolute destitution.” Lee v. McDonald’s Corp., 231

F.3d 456, 459 (8th Cir. 2000). But in forma pauperis status is a privilege, not

a right. Williams v. McKenzie, 834 F.2d 152, 154 (8th Cir. 1987). Federal Rule

24 of Appellate Procedure requires an appellant seeking to proceed in forma

pauperis on appeal to so move in the district court and file an affidavit that:

“(A) shows in the detail prescribed by Form 4 of the Appendix of Forms the
 Case 4:19-cv-04181-KES Document 57 Filed 04/27/21 Page 2 of 2 PageID #: 296




party’s inability to pay or to give security for fees and costs; (B) claims an

entitlement to redress; and (C) states the issues that the party intends to

present on appeal.” Fed. R. App. P. 24(a)(1).

      At this time, Knode has not paid the appellate filing fee of $505. He has

not moved for leave to proceed in forma pauperis and has not filed a financial

affidavit. Because Knode no longer falls under the PLRA, he must pay the

appellate filing fee in order to appeal.

      Thus, it is ORDERED:

      1.     That Knode must pay the appellate filing fee of $505 to appeal by

             May 15, 2021.

      Dated April 27, 2021.

                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE




                                             2
